            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

MARY CAGE TARVER STEVENSON, also
known as Mary K. Stevenson, as Trustee of
the James E. Stevenson Family Trust; JAMES
E. STEVENSON III; and SHARYN
STEVENSON                                                 PLAINTIFFS

v.                       No. 3:19-cv-208-DPM

RONALD CAPPS JR.;
and all persons claiming an interest in real property
described herein, located in the Chickasawba
District of Mississippi County, Arkansas              DEFENDANTS

                                ORDER
     1. Capps' s motion to dismiss for lack of personal jurisdiction,

NQ 3, is denied without prejudice. Arkansas's long-arm statute reaches
as far as the Due Process Clause allows. ARK. CODE ANN.§ 16-4-l0l(B).
Viewing the entire record in the light most favorable to the Stevensons,
they've made a prima fa cie showing that this Court has jurisdiction over
Capps, a Tennessean, in this dispute. Dakota Industries, Inc. v. Dakota
Sportswear, Inc., 946 F.2d 1384, 1387 (8th Cir. 1991). The Stevensons'
affidavits and maps indicate that the Musgrave Bar-the disputed
island in the Mississippi River-is in Arkansas. Capps has guided
hunts for ducks and other waterfowl near the island, which he says is
in Tennessee, for decades. He recently cleared some willow trees and
brush for a blind on the island. Both the Stevensons and Capps claim
ownership of the Musgrave Bar. All this creates a strong link between
Arkansas and the controversy. Bristol-Myers Squibb Co. v. Superior Court
of California, San Francisco County, 137 S. Ct. 1773, 1781 (2017); Dever v.
Hentzen Coatings, In c., 380 F.3d 1070, 1073-74 (8th Cir. 2004). At this
point, the weight of the jurisdiction-related evidence favors the
Stevensons. Because the personal jurisdiction issue is so intertwined
with the merits, though, the Court will revisit the former when it
decides the latter.
     2. The Court will hold a hearing on the motion for preliminary
injunction as supplemented, NQ 9 & 10, on 19 September 2019 at
9:00 a.m. at the Gathings Federal Building, 615 South Main Street,
Jonesboro, Arkansas in courtroom 324. Each side will have two hours
to present evidence and argument. Exchange hearing exhibits, and
deliver copies (paper and electronic) to chambers in Jonesboro, on
17 September 2019.
     3.   The Stevensons' unopposed motion for leave to file an
amended petition, NQ 11, is granted. NQ 11-1 is deemed filed today.
Capps's response is due by 27 September 2019.
     So Ordered.


                                  D.P. Marshall  fr.
                                  United States District Judge


                                   -2-
